LR

ak #
4 :
BP-A0288

JAN 17
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

INCIDENT REPORT

 

 

Part I - Incident Report

Incident Report Number: 43 7 Toy [

1. Institution: FDC Philadelphia

 

 

 

 

 

2. Inmate’s Name: 3. Register Number: 4. Date of Incident: 5S. Time:
HORNE, ARTAVIUS 69833-066 03/17/2020 10:15 A.M
6. Place of Incident: 7. Assignment: 8. Unit:

CELL 313 3 NORTH

 

 

9. Incident: 10. Prohibited Act Code(s)

Possession of any narcotics, drugs not prescribed 113
to the individual by the medical staff.

 

11. Description of Incident (Date: 03/17/2020 Time: 10:15 a.m. Staff became aware of incident):

On March 17th 2020 at approximately 10:15 am while securing property of HORNE, ARTAVIUS REG: 69833-066, I
discovered FOUR orange film like strips marked “8” inside of an envelope taped under the bottom bunk.
The envelope was identified to belong to I/M HORNE as it was with legal documents and mail addressed to
I/M HORNE. Lieutenant was then notified and the strips were brought to the Lieutenant’s office. The FOUR
orange strips were confirmed by the pharmacist to be SUBOXONE.

13.Date And Time:

12. Typed Name/Signature of Reporting Employee:
G. SUTTON 2 ee 03/17/2020 11:45 A.M

Se
14. Incident Report Delivered to the 15. Date Incident Report 16. Time Incident Report
Delivered: Delivered:

 

 

Above Inmate By

 

 

 

Part II - Committee Action

17. Comments of Inmate to Committee Regarding Above Incident:

 

 

18. A. It is the finding of the committee that you: B. __ The Committee is referring the
Charge(s) to the DHO for further
Committed the Prohibited Act as charged. Hearing.
Did not Commit a Prohibited Act. Cc. The Committee advised the inmate of

Committed Prohibited Act its finding and of the right to file

Code(s).
an appeal within 20 calendar days.

 

19. Committee Decision is Based on Specific Evidence as Follows:

 

 

20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate
committed prohibited act):

 

21. Date and Time of Action: (The UDC Chairman's signature certifies
who sat on the UDC and that the completed report accurately reflects the UDC proceedings).

 

 

 

 

Chairman (Typed Name/Signature Member (Typed Name) Member (Typed Name)

INSTRUCTIONS: All items outside of heavy rule are for staff use only. Begin entries with the number 1 and work
up. Entries not completed will be voided by staff.

Distribute: Original-Central File Record; COPY-1-DHO: COPY-2-Inmate after UDC Action; COPY 3-Inmate within 24
hours of Part I Preparation WD Prescribed by P5270 Replaces BP-A0288 of AUG 11
